Electronically Filed
                                                        Supreme Court
                                                        SCPW-XX-XXXXXXX
                                                        19-SEP-2022
                                                        12:11 PM
                                                        Dkt. 16 ODDP




                          SCPW-XX-XXXXXXX

          IN THE SUPREME COURT OF THE STATE OF HAWAI‘I


              IN THE MATTER OF DE WITT LAMAR LONG,
                           Petitioner.


                        ORIGINAL PROCEEDING

           ORDER DENYING PETITION FOR WRIT OF MANDAMUS
     (By: Recktenwald, C.J., Nakayama, McKenna, and Eddins, JJ.,
     and Circuit Judge Cataldo, in place of Wilson, J., recused)

          Upon consideration of the September 10, 2022

submission by the Office of Disciplinary Counsel (ODC) and the

September 12, 2022 submission by the Lawyers’ Fund for Client

Protection (the Fund), filed under seal pursuant to Rules

2.22(a) and 10.8(a) of the Rules of the Supreme Court of the

State of Hawai‘i (RSCH), respectively, the August 3, 2022 letter

from the Petitioner, and the record in this matter, we find no

abuse of discretion in the deliberations of either ODC or the

Fund (see In re Disciplinary Board of Hawaiʻi Supreme Court, 91

Hawai‘i 363, 370, 984 P.2d 688, 695 (1999)), find the record
demonstrates adequate communication was provided to Long, and

note that the Fund recognizes its duty, pursuant to RSCH Rule

10.5(e), to provide an applicant with written notice of the

trustees’ determination of a claim.   Therefore,

          IT IS ORDERED that the petition is denied.

          DATED:   Honolulu, Hawaiʻi, September 19, 2022.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Todd W. Eddins

                               /s/ Lisa W. Cataldo




                                 2